DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/20/2018. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
NOTE: Foreign patent reference #7 does not have a publication date of 02/13/2014 as listed on the IDS.
Specification
The disclosure is objected to because of the following informalities: 
Specification pages 4, 11, and 13 all read: “minimises”. This should be corrected to read “minimizes”.
Specification page 10 line 25 reads: “or 12or 13”. This should be corrected to read “or 12, or 13”.
Specification pages 12 and 13 reads: “legs 5, 6”. This should be corrected to read “legs 5 and 6”.
.
Appropriate correction is required.
Claim Objections
Claims 5 and 9 are objected to because of the following informalities:  
Claim 5 line 5 reads: “cable”. This should be corrected to read “cables”.
Claim 9 contains a sequence of a-b, and d-e. This sequence does not contain c and should be corrected to include a-d.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations:

“cable” in line 2. It is unclear if “cable” in line 2 is the same as “at least one cable” in line 2. For purposes of examination, it is considered the same as “at least one cable” in line 2.
“each leg” in line 7. It is unclear if “each leg” in line 7 is the same as “the legs” in line 6. For purposes of examination, it is considered to be the same as “the legs” in line 6. 
Claim 3 recites the limitation “a post” in line 2. It is unclear if “a post” in line 2 is the same as “at least one post” in claim 1 lines 1-2. For purposes of examination, it is considered to be the same as “at least one post” in claim 1 lines 1-2.
Claim 5 recites the limitations: 
“a cable” in lines 3-4. It is unclear if “a cable” in lines 3-4 is the same as “at least one cable” in claim 2 line 2. For purposes of examination, it is considered to be the same as “at least one cable” in claim 2 line 2.
Claim 8 recites the limitations: 
“a retained cable” in line 4. It is unclear if “a retained cable” in line 4 is the same as “at least one cable” in claim 1 line 2. For purposes of examination, it is considered to be the same as “at least one cable” in claim 1 line 2.
“the at least one leg” in lines 4-5. “the at least one leg” in lines 4-5 is not previously claimed within any claim that claim 8 depends from, therefore there is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitations:

“a part thereof” in line 3. It is unclear if “a part thereof” in line 3 is the same as “a part thereof” in claim 8 line 5. For purposes of examination, it is considered to be the same as “a part thereof” in claim 8 line 5.
“a leg” in line 3. It is unclear if “a leg” in line 3 is the same as “each leg” in claim 1 line 7. For purposes of examination, it is considered to be the same as “each leg” in claim 1 line 7.
“part thereof” in lines 3-4. It is unclear if “part thereof” in lines 3-4 is the same as “a part thereof” in claim 8 line 5. For purposes of examination, it is considered to be the same as “a part thereof” in claim 8 line 5.
“an impact load” in line 7. It is unclear if “an impact load” in line 7 is the same as “impact force” in line 2. For purposes of examination, it is considered to be the same as “impact force” in line 2. 
“a predetermined loading” in line 9. It is unclear if “a predetermined loading” in line 9 is the same as “a predetermined loading” in line 5. For purposes of examination, it is considered to be the same as “a predetermined loading” in line 5.
“position” in line 10. It is unclear if “position” in line 10 is the same as “position” in line 6. For purposes of examination, it is considered to be the same as “position” in line 6.
“a shape of a weaker strength about a particular deformation region that is designed to deform at a predetermined magnitude impact load” in lines 12-14. No description or 
 “a predetermined magnitude impact load” in line 14. It is unclear if “a predetermined magnitude impact load” in line 14 is the same as “a predetermined loading” in line 5. For purposes of examination, it is considered to be the same as “a predetermined loading” in line 5.
“a particular deformation region” in lines 15-16. It is unclear if “a particular deformation region” in lines 15-16 is the same as “a particular deformation region” in lines 12-13. For purposes of examination, it is considered to be the same as “a particular deformation region” in lines 12-13.
“a predetermined magnitude impact load” in lines 16-17. It is unclear if “a predetermined magnitude impact load” in lines 16-17 is the same as “a predetermined magnitude impact load” in line 14. For purposes of examination, it is considered to be the same as “a predetermined magnitude impact load” in line 14.
Claim 10 recites the limitations:
“the event” in line 2. “the event” is not previously claimed in any claim that claim 10 depends from, therefore there is insufficient antecedent basis for this limitation in the claim. 
“a cable or cables” in lines 3-4. It is unclear if “a cable or cables” in lines 3-4 is the same as “at least one cable” in claim 1 line 2. For purposes of examination, it is considered to be the same as “at least one cable” in claim 1 line 2.
Claim 11 recites the limitations:

“the horizontal load resistance” in line 4. “the horizontal load force resistance” is not previously claimed in any claim that claim 11 depends from, therefore there is insufficient antecedent basis for this limitation in the claim. 
Claim 15 recites the limitation “the sides” in lines 2-3. “the sides” of the post is not previously claimed in any claim that claim 15 depends from, therefore there is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites the limitations:
“one post slot” in line 2. It is unclear if “one post slot” in line 2 is the same as “slots” in claim 14 line 2. For purposes of examination, it is considered to be the same as “slots” in claim 14 line 2.
“the second hanger leg” in lines 4-5. “the second hanger leg” is not previously positively claimed in any claim that claim 16 depends from, therefore there is insufficient antecedent basis for this limitation in the claim. 
Claim 17 recites the limitations: 
“the first leg distal end” in line 2. “the first leg distal end” is not previously positively claimed in any claim that claim 17 depends from, therefore there is insufficient antecedent basis for this limitation in the claim. 

Claim 18 recites the limitations: 
“the second leg distal end” in line 2. “the second leg distal end” is not claimed in any claim that claim 18 depends from, therefore there is insufficient antecedent basis for this limitation in the claim. 
“the longitudinal cable axis” in line 4. “the longitudinal cable axis” is not claimed in any claim that claim 18 depends from, therefore there is insufficient antecedent basis for this limitation in the claim. 
“the post wall” in line 5. “the post wall” is not claimed in any claim that claim 18 depends from, therefore there is insufficient antecedent basis for this limitation in the claim. 
“the final seated position” in line 6. “the final seated position” is not claimed in any claim that claim 18 depends from, therefore there is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “a cable” in line 2. It is unclear if “a cable” in line 2 is the same as “cable” in claim 1 line 2. For purposes of examination, it is considered to be the same as “cable” in claim 1 line 2.
Claim 20 recites the limitation “cable” in line 2. It is unclear if “cable” in line 2 is the same as “at least one cable” in line 2. For purposes of examination, it is considered to be the same as “at least one cable” in line 2.
Claim 21 recites the limitations: 

“at least one hanger” in line 7. It is unclear if “at least one hanger” in line 7 is the same as “at least one hanger” in lines 2-3. For purposes of examination, it is considered to be the same as “at least one hanger” in lines 2-3.
“a retained cable” in line 7. It is unclear if “a retained cable” in line 7 is the same as “cable” in line 2. For purposes of examination, it is considered to be the same as “cable” in line 2. 
Claims 2, 4, 6, 7, 12, 13 and 14 are rejected based on its dependency to claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over WO 2014032098 A1 (Starkey et al). 
Regarding claim 1, Starkey et al teaches a wire rope barrier comprising at least one post (ref. 212) and at least one cable (ref. S), each post and cable being linked via at least one hanger (ref. 210) wherein the hanger comprises: 
(a) a cable holding portion (ref. 218); 
(b) at least two legs (ref. 214 and ref. 216) extending from the cable holding portion, wherein the legs attach to the post in an orientation so that each leg has a different axis of rotation relative to the post (see annotated Figure 3 below).

    PNG
    media_image1.png
    434
    717
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 3.
Regarding claim 2, Starkey et al teaches the hanger legs (ref. 214 and ref. 216) are of varying length (see specification page 17 lines 8-9).
Regarding claim 3, Starkey et al teaches the hanger legs (ref. 214 and ref. 216) attach to a post (ref. 212) at different vertical heights to the post (see annotated Figure 1 below).

    PNG
    media_image2.png
    345
    629
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 1.
Regarding claim 4, Starkey et al teaches the hanger legs (ref. 214 and ref. 216), when installed, link to opposing sides of the post (post ref. 212, see in Figures 1-2C that one leg extends on each side of the post, therefore attaching to opposing sides).
Regarding claim 5, Starkey et al teaches the cable holding portion (ref. 218) of the hanger (ref. 210) is shaped so that it engages a cable (ref. S) about at least two spaced apart locations along the cable longitudinal axis (see annotated Figure 2B below).

    PNG
    media_image3.png
    530
    510
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 2B.
Regarding claim 6, Starkey et al teaches the cable holding portion (ref. 218) of the hanger (ref. 210) has a cradle shape (see annotated Figure 3 below) that cups the cable (ref. S) therein.

    PNG
    media_image4.png
    357
    533
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 3.
Regarding claim 7, Starkey et al teaches when a predetermined relative lateral rotation between the cable (ref. S) and the post occurs (ref. 212), the cable is pried out of the cable holding portion (ref. 218) and separates from the post.
NOTE: It is known that when a large enough force caused by a relative lateral rotation occurs, the cable will be pried out of the holding portion and separate from the post because of the deformation that will occur on the hanger leg distal ends.
Regarding claim 8, Starkey et al teaches when a predetermined impact force is imposed on the barrier, the at least one hanger (ref. 210) releases a retained cable (ref. S) therein when the at least one leg (ref. 216) or a part thereof (ref. 234) deforms and the hanger at least partially detaches from the post (ref. 212).

Regarding claim 9, Starkey et al teaches impact force needed to cause deformation of the leg (ref. 216) or a part thereof (ref. 234) is predetermined by selection of a leg (ref. 214 or ref. 216) or part thereof (ref. 228 or ref. 234) with one or more characteristics of: 
(a) a size that deforms at a predetermined loading yet is strong enough to maintain the cable in position on the post when not under an impact load (The hanger holds the cable in position, but is capable of being deformed by a loading, just as any size material will deform when a large enough load is applied); 
(b) a material with a strength or elasticity that deforms at a predetermined loading yet is strong enough to maintain the cable in position on the post when not under an impact load (The hanger holds the cable in position, but is capable of being deformed by a loading, just as any material will deform when a large enough load is applied); 
(d) a shape of a weaker strength about a particular deformation region that is designed to deform at a predetermined magnitude impact load; 
(e) a material treatment about a particular deformation region that is designed to fail at a predetermined magnitude impact load.
Regarding claim 10, Starkey et al teaches in the event of an impact on the barrier, any subsequent upward movement of a cable or5Docket No. 4545-1004 cables (ref. S) relative to the post (ref. 212) urges the cable holding portion (ref. 218) of the hanger (ref. 210) to rotate (see annotated Figure 3 below).


    PNG
    media_image5.png
    437
    538
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 3.
Regarding claim 11, Starkey et al teaches the vertical load force resistance of the hanger (ref. 210) prior to deformation occurring is lower than the horizontal load resistance of the hanger prior to deformation occurring.
NOTE: In order for the hanger (ref. 210) to deform in the horizontal direction, both hanger leg distal ends (ref. 230 and ref. 239) must deform. In order for the hanger to deform in the vertical direction, only one hanger leg distal end (ref. 230) must deform before the hanger 

    PNG
    media_image6.png
    518
    588
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 2A.

    PNG
    media_image7.png
    545
    476
    media_image7.png
    Greyscale

Figure 7. Annotated Figure 2A.
Regarding claim 12, Starkey et al teaches the hanger (ref. 210) at least in part is an elongated shaped rod (see in Fig. 1-3 that ref. 210 is made of an elongated shaped rod, and see specification page 17 lines 1-2).
Regarding claim 13, Starkey et al teaches the hanger (ref. 210) when attached to the post (ref. 212), is able to move at least partially relative to the post to allow for varying cable (ref. S) orientations relative to the post orientation.

Regarding claim 14, Starkey et al teaches the post (ref. 212) has slots (ref. 236A and ref. 236B) that receive the legs (ref. 214 and ref. 216) or a part thereof (ref. 228 and ref. 234).
Regarding claim 15, Starkey et al teaches the slots (ref. 236A and ref. 236B) in the post (ref. 212) are located on the sides of the post (see in Figures 2A-2C that the slots are located on the flange (ref. 222) and can be accessed from either side, therefore they are located on the sides of the post).
Regarding claim 16, Starkey et al teaches one post slot (ref. 236B) is shaped to allow a first hanger leg (ref. 216) to enter the slot directly into the post side and the opposing slot (ref. 236A) is shaped to allow the second hanger leg (ref. 214) to enter the slot initially in a horizontal plane and subsequently in a substantially vertical plane until reaching a final seated position in the slot.
NOTE: The leg (ref. 214) must enter the slot (ref. 236A) in a horizontal fashion in order for the distal end (ref. 239) to fit into the slot, next the leg must move down in the vertical direction to become seated in the slot, allowing the inverted U-shape to accept the post wall (ref. 222).
Regarding claim 17, Starkey et al teaches the first leg (ref. 216) distal end (ref. 239) is shaped to directly enter the slot (236B), the distal end being aligned in a direction parallel and 
Regarding claim 18, Starkey et al teaches the second leg (ref. 214) distal end (ref. 239) is shaped as an inverted U-shape hook (see annotated Figure 3 below), the U-shape being parallel and offset relative to the longitudinal cable axis (it is understood that the U-shape can be oriented or angled in different manners in order to assist in the attachment of the clip (ref. 210), therefore the U-shape can be adjusted slightly to become parallel, see specification page 18 lines 12-13) and at least part of the post wall (ref. 222) beneath the slot fits within the U-shape once the hanger reaches the final seated position (see hole (ref. 236A) in Fig. 2A and how the post wall (ref. 222) fits within the U-shape of the legs distal end (ref. 239)).

    PNG
    media_image8.png
    441
    511
    media_image8.png
    Greyscale

Figure 8. Annotated Figure 3.
Regarding claim 19, Starkey et al teaches fitting a cable (ref. S) to the post via the hanger (ref. 210) is completed without tools (see specification page 36 lines 22-25, the use of tools may be preferred but not required).
Regarding claim 20, Starkey et al teaches a wire rope barrier comprising a post (ref. 212) and at least one cable (ref. S), the post and cable being linked via at least one hanger (ref. 210) wherein the hanger comprises: 
(a) a cable holding portion (ref. 218); 

Regarding claim 21, Starkey et al teaches a wire rope barrier comprising a post (ref. 212) and at least one cable (ref. S), the post and cable being linked via at least one hanger (ref. 210) wherein the hanger comprises: 
(a) a cable holding portion (ref. 218); 
(b) at least two legs (ref. 214 and ref. 216) extending from the cable holding portion wherein, when a predetermined impact force is imposed on the barrier, at least one hanger releases a retained cable when at least one leg (ref. 216) or a part thereof (ref. 234) deforms allowing the cable holding portion to in turn release the cable.
NOTE: In order for the hanger to at least partially detach from the post, at least one leg distal end (ref. 230 or ref. 239) must deform. It is known that when a large enough force is applied to the barrier, the at least one hanger will deform and release the retained cable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAH/Examiner, Art Unit 3678      

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678